The opinion of the court was delivered by
Powers, J.
This case was heard in the County Court upon an. agreed statement of facts, from which it is to be determined whether Daniel T. Marble acquired a legal settlement in the town of Somerset under the fourth clause of s. 1, c. 17, Comp. Sts., as amended in 1856, which provides, among other things, that every person of full age who shall reside in any town in this state, and whose ratable estate held in his own right shall be set in the list at the sum of three dollars or upwards for five successive years, shall gain a settlement in such town. Marble had a list of three dollars or more for the requisite period of time, beginning in 1862, but the defendant insists that such list did not represent an estate held by Marble in his own right
It appears that Marble purchased 125 acres of land in Somerset, in 1845, and that he executed a mortgage of the same to secure the purchase money to Irvin & Aspinwall; that he moved onto the premises in 1846, and resided there till his death in 1868; that in 1855 he .executed a second mortgage to Jones & Estabrook; that subsequently ho executed a third mortgage to Hosea Mann, and that in 1858, Mann foreclosed his mortgage and *414got a decree, which became absolute in 1859, after which, and on the 19th day of October, 1859, Mann quitclaimed his title to Henry Goodnow ; meantime Goodnow had bought in the first and second mortgages, and thus, October 19, 1859, Goodnow owned the whole title to said premises. Soon after Goodnow received his deed from Mann, he rented the premises, with another farm, to Marble, and among other things, Marble agreed to pay the taxes, and there was a verbal understanding between the parties that Goodnow would give Marble a deed on being paid what was his due, and a few days before Marble’s death, Goodnow did give him a deed, but he had not then been paid, and Goodnow took a mortgage to secure his indebtedness. During the time Marble occupied the premises under Goodnow, this real estate was set in the list to Marble at three dollars and upwards for more than five years. Did Marble then hold this estate in his own right ?
We think the right spoken of in the statute, refers to the title which the party has in the estate — not necessarily a title in form, but one which he could assert. When the Mann decree became absolute, the title passed to him, and tbereafterwards Marble had no title either in fact or in form.
The element of permanency in the domicile, seems to be a leading characteristic of thé various modes prescribed for the acquisition of legal settlements. Residence for seven years without becoming chargeable, holding certain of the more responsible town offices not likely to be conferred upon transient comers, and residing in town and having an estate in his own right that is set in the list for five years at sixty dollars under the old law and three dollars under the present mode of valuation, operate to confer a settlement. This shows that the Legislature intended that settlements should be acquired only by actual settlers who had a substantial estate of their own, or who had become closely identified with the interests of the town by long residence or prominent administration of its affairs. Now during the time this list was in force, this estate was held in Goodnow’s right. Marble was a mere tenant without any title. He did not sustain the relation of mortgagor to Goodnow, but the relation of the parties was that of landlord and tenant. The former relation of mortgagor and *415mortgagee had been extinguished by the foreclosure proceedings. The verbal understanding in relation to the future payment of Goodnow’s debt, and his promise to redeem, were a mere proposal to sell upon Marble’s compliance with certain precedent conditions. Marble’s occupancy was of a temporary character which could bo terminated at Goodnow’s pleasure.
The case clearly falls within the rule laid down in Newfane v. Dummerston, 34 Vt. 184. Daniel T. Marble then had no settlement in Somerset, and hence his son, the husband of the pauper, had no derivative settlement there, and therefore the pauper could not be removed to Somerset.
• This ruling makes an examination of the other questions discussed unnecessary.
Judgment reversed, and judgment that the pauper was unduly removed.